Citation Nr: 0730472	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
condition (claimed as a back condition).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 2002 to September 
2004.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO in St. Petersburg, Florida 
certified the appeal to the Board for appellate review.  

The veteran testified in support of this claim before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
June 2007.

During this hearing and in various written statements 
submitted prior thereto, the veteran clarified that he 
intended his initial claim for back pain to include claims of 
entitlement to service connection for thoracic and lumbar 
spine disabilities.  The Board refers such claims to the RO 
for initial appropriate action. 

The Board REMANDS the claim now on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
cervical spine disorder.  According to his written statements 
submitted during the course of this appeal and his hearing 
testimony, presented in June 2007, he developed such a 
disorder in service in Iraq, after being involved in a truck 
accident.  Additional action is necessary before the Board 
decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As the veteran in this case argues, VA 
has not yet provided adequate assistance with regard to the 
claim on appeal such that any decision to proceed in 
adjudicating it would prejudice the veteran in the 
disposition thereof.  

That is, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran an examination during the course of this appeal, but 
the report of that examination is inadequate to decide the 
veteran's claim.  Therein, the VA examiner objectively 
confirmed pain in the veteran's cervical spine on extension 
and then diagnosed a normal cervical spine with no residuals 
of trauma and no evidence of neurological deficiency.  He did 
not, however, base this diagnosis on a review of the claims 
file.  The claims file contains VA treatment records 
establishing that the veteran currently has cervical spine 
problems for which he has received treatment since his 
discharge from service.  Given this fact and because the 
veteran's service medical records confirm that the veteran 
was involved in a motor vehicle accident in service, after 
which he expressed cervical spine complaints, another 
examination is necessary.  A VA examiner can then offer an 
opinion as to the etiology of any existing cervical spine 
disorder, which is based on a review of the claims file.  

The Board REMANDS this case for the following action:

1.  Afford the veteran a VA examination 
for the purpose of determining the 
etiology of any cervical spine disorder 
shown to exist.  Ask the VA examiner to 
review the claims folder, including 
service medical records and post-service 
VA treatment records, and to confirm in 
his written report that he conducted such 
a review.  Ask him to then do the 
following:

a) diagnose any existing cervical 
spine disorder; 

b) offer an opinion as to whether 
any such disorder is at least as 
likely as not related to the 
veteran's active service, including 
documented cervical spine complaints 
following a motor vehicle accident; 
and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the 


veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



